DETAILED ACTION
This office action response the Request for Continued Examination application on 03/21/2022.
Claims 1, 3-13, and 15-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on March 21, 2012. Claims 1, 3-7, 13, and 15-19 have been amended. Claim 1, 3-13, and 15-24 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-13, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (U.S. Patent Application Publication No. 2018/0279316), (“D1”, hereinafter), in view of KHOSHNEVISAN et al. (U.S. Patent Application Publication No. 2018/0376341), (“D2”, hereinafter).
As per Claim 1, D1 discloses a network node in a wireless communication network (See, the system 200,  Fig. 2), the network node comprising: 
processing circuitry configured to: 
determine a first classification of a plurality of classifications of measured interference between Citizen Broadband Service Devices, CBSDs (see, infrastructure equipment (e.g., CBSDs 240-246), Fig. 2), having a coverage overlap ([see, e.g., wherein the type of interference can occur when two or more systems, determination of interference levels between infrastructure components of system 200, such infrastructure components to which they are attached (e.g., CBSDs 240-246), [0048-0049, 0051], and Fig. 2]). Moreover, the interfere in the sense of overlapping transmissions in the same bands, (see, 0071]); 
the determination of the first classification of the measured interference ([see, measurable interference between neighboring channels, [0071]) being based at least in part on: 
whether the interference between the CBSDs is associated with one of alternative channels and adjacent channels ([see, e.g., wherein the interference mitigation through the creation of an interference metric may be derived between infrastructure nodes, such as CBSDs (see, [0059]), and measurable interference between neighboring channels, e.g., one uses band 3.500 GHz-3.510 GHz and a neighboring uses 3.510-3.520 GHz, [0071]); 
measurements of the interference between the CBSDs ([see, interference metric indicates a level of interference between the two infrastructure nodes, such as CBSDs, [0059]); and 
a radio access technology, RAT, used by each of the CBSDs ([see, e.g., the interference metric can be Radio Access Technology (RAT), [0063]). 
D1 discloses use the interference metric to mitigate interference in the network through optimized frequency allocation and activation coordination (e.g., through assignment of time slots, etc., [0017]). 
D1 doesn’t appear explicitly disclose: perform at least one action based on the determination of the first classification, the at least one action including performing channel assignments based on the determination of the first classification.  
D2 discloses perform at least one action based on the determination of the first classification, the at least one action including performing channel assignments based on the determination of the first classification ([see, e.g., wherein increasing the coverage and interference thresholds based on the network entity colors type, the assignment of channel locations to each of the number of (orthogonal) channels, [0117-0118, 0125], and Fig. 10])).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel locations results improved communications between access points and stations in a wireless network (D2, ¶ [0006]).
 As per Claim 13, is the method claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 13 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 1.
As per Claims 8, 20, D1 further discloses wherein the different channels between the CBSDs are orthogonal to each other ([see, e.g., wherein the interference mitigation between infrastructure nodes, such as CBSDs (see, [0059]), that measurable interference between neighboring channels, e.g., one uses band 3.500 GHz-3.510 GHz and a neighboring uses 3.510-3.520 GHz, [0071]).
As per Claims 10, 22, D1 appears to be silent to the instant claim, however D2 further discloses wherein the at least one action includes applying at least one network policy to reduce interference associated with the CBSDs ([see, e.g., interference protection for Tier 1 incumbent licensees, disclosed [0089, 0094], and Fig. 5])).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel locations results improved communications between access points and stations in a wireless network (D2, ¶ [0006]).
As per Claims 11, 23, D1 appears to be silent to the instant claim, however D2 further discloses wherein the network node is a spectrum access system, SAS ([see, e.g., a network entity, a spectrum access system (SAS), a coexistence manager (CxM), disclosed [0112], and Fig. 10])). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel locations results improved communications between access points and stations in a wireless network (D2, ¶ [0006]).
  
As per Claims 12, 24, D1 appears to be silent to the instant claim, however D2 further discloses wherein the network node is a Coexistence Manager, CxM ([see, e.g., a network entity, a spectrum access system (SAS), a coexistence manager (CxM), disclosed [0112], and Fig. 10])).  
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide channel locations results improved communications between access points and stations in a wireless network (D2, ¶ [0006]).

Claims 3-7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of KHOSHNEVISAN et al. (U.S. Patent Application Publication No. 2019/0044614), (“D3”, hereinafter). 
As per Claims 3, 15, D1 doesn’t appear explicitly disclose: wherein the interference between the two interfering CBSDs does not allow the CBSDs to operate in a Citizen's Broadband Radio Service, CBRS, band without incurring interference above a predefined threshold if the CBSDs are part of different coexistence groups OR the CBSDs use different radio access technologies, RATs.
However D3 discloses wherein the interference between the two interfering CBSDs does not allow the CBSDs to operate in a Citizen's Broadband Radio Service, CBRS, band without incurring interference above a predefined threshold if the CBSDs are part of different coexistence groups OR the CBSDs use different radio access technologies, RATs ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (D3, ¶ [0004]).   
As per Claims 4, 16, D1 doesn’t appear explicitly disclose: wherein the interference between the two interfering CBSDs does not allow the CBSDs to operate in the Citizen's Broadband Radio Service, CBRS, band without incurring interference about a predefined threshold if the CBSDs have overlapping downlink and uplink cycles regardless of the existence of a guard band between channels assigned to the CBSDs.
However D3 discloses wherein the interference between the two interfering CBSDs does not allow the CBSDs to operate in the Citizen's Broadband Radio Service, CBRS, band without incurring interference about a predefined threshold if the CBSDs have overlapping downlink and uplink cycles regardless of the existence of a guard band between channels assigned to the CBSDs ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0057, 0060, 0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (D3, ¶ [0004]).   
As per Claims 5, 17, D1 doesn’t appear explicitly disclose: wherein the interference between the two interfering CBSDs does not allow the CBSDs to operate in adjacent channels without incurring interference about a predefined threshold if the CBSDs use different RATs or overlapping downlink and uplink cycles. 
However D3 discloses wherein the interference between the two interfering CBSDs does not allow the CBSDs to operate in adjacent channels without incurring interference about a predefined threshold if the CBSDs use different RATs or overlapping downlink and uplink cycles ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0060, 0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (D3, ¶ [0004]).   
As per Claims 6, 18, D1 doesn’t appear explicitly disclose: wherein the interference between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth. 
However D3 discloses wherein the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), determine a guard band allocation for CBSD 705, and may provide selection information identifying the guard band allocation, [0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (D3, ¶ [0004]).   
As per Claims 7, 19, D1 doesn’t appear explicitly disclose: wherein the interference between the two interfering CBSDs does allow CBSDs to operate in different channels without incurring interference above a predefined threshold if CBSDs use different RATs or overlapping downlink and uplink cycle.  
However D3 discloses wherein the interference between the two interfering CBSDs does allow CBSDs to operate in different channels without incurring interference above a predefined threshold if CBSDs use different RATs or overlapping downlink and uplink cycle ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0060, 0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (D3, ¶ [0004]).   

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Khoshnevisan et al. (U.S. Patent Application Publication No. 2018/0139616), (“D4”, hereinafter). 
As per Claim 9, D1 and D2 disclose the network node of Claim 1, and D1 doesn’t appear explicitly disclose: wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs.  
However, D4 discloses wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs ([see, e.g., wherein the interference restrictions, aggregated interference threshold that has been exceeded by other wireless devices 205 within its energy detection range, [0053, 0065], and Fig. 1-2, and also Provisional [0048, 0052, 0071]]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide shared radio frequency spectrum results enhance increasing data traffic in cellular networks (D4, ¶ [0005).
As per Claim 21, D1 and D2 disclose the method of Claim 13,  and D1 doesn’t appear explicitly disclose: wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs.  
However, D4 discloses wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs ([see, e.g., wherein the interference restrictions, aggregated interference threshold that has been exceeded by other wireless devices 205 within its energy detection range, [0053, 0065], and Fig. 1-2, and also Provisional [0048, 0052, 0071]]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide shared radio frequency spectrum results enhance increasing data traffic in cellular networks (D4, ¶ [0005).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468    


/KHALED M KASSIM/Primary Examiner, Art Unit 2468